Title: To Thomas Jefferson from John Minor, 15 July 1803
From: Minor, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Fredericksburg. July 15th 1803
          
          Few things could have afforded me more genuine satisfaction than that which I feel at the proof contained in your Letter of the 9th. Inst, that I possess your good opinion and Confidence; I pray you to accept my sincere thanks. 
          It is true that Eighteen years of Laborious Practice in my Profession, has created in me a strong wish for retirement, provided I could retire with Enough to support my family and Educate my Children in the Stile I wish, and my wish would not be extravagant; your goodness has tendered me the wished for Boon, and yet I must decline the acceptance of it; Prudence bids me decline it. I think the Office will be of short duration, indeed I think that it ought to be for I cannot but consider the Territorial Government as an unnecessary burthen upon the United States, and upon their Government should I therefore relinquish my present practice, which is lucrative, and accept the appointment you are so good as to offer me, and the office should be abolished, it would cost me much time to regain my present position at the bar; whereas by continuing to pursue my practice, I think I shall be inabled, in a few Years, to retire to the Enjoyment of ease and Independence, if not Dignity. 
          Accept, Dear Sir, my assurance of High respect and affectionate regard
          
            
              John Minor
            
          
         